COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-333-CV

IN THE INTEREST OF C.B., C.B.,
AND C.B., MINOR CHILDREN


                                    ------------

           FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      We have considered appellant’s request to “remove this case from [our]

docket and vacate the appeal.” It is the court’s opinion that appellant’s request

should be granted; therefore, we dismiss the appeal.        See Tex. R. App. P.

42.1(a)(1), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: MCCOY, LIVINGSTON, and MEIER, JJ.

DELIVERED: January 14, 2010



      1
           See Tex. R. App. P. 47.4.